DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 2, 17 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4 -6, 8 – 13, 15 – 16 and 23 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 2/II.10-14, the recitation of “the resection depth determined based on three-dimensional model of the patient’s knee joint, a captured image of the patient’s femur in an unloaded position relative to the tibia and a captured image of the patient’s femur relative to the tibia responsive to the at least one directed force” seems to have no support in the originally filed disclosure; wherein at least [paras.5 – 7] of the publication of the current application, list three embodiments, sharing the requirement of a first image of the knee in an unloaded state and a second image of the knee joint in a loaded state to determine the resection depth. Applicant may provide support from the original disclosure for the requirements of the three elements to determine the resection depth, or amend the claim omitting the unsupported subject matter to overcome this rejection. 
In claim 8, 
In claim 9, the recitation of “measuring preoperatively at least a distance between at least the distance includes overlapping corresponding regions … in the three-dimensional model … the captured image of the patient’s femur in the unloaded position … and the captured image … responsive to the at least one directed force” is found to have no support in the originally filed disclosure. Applicant may provide support for such limitation or amend the claim omitting unsupported subject matter to overcome this rejection.
In claim 10, the recitation of “scaling at least one of the three-dimensional model … the captured image of the patient’s femur in the unloaded position … and the captured image … responsive to the at least one directed force” is found to have no support in the originally filed disclosure. Applicant may provide support for such limitation or amend the claim omitting unsupported subject matter to overcome this rejection.
In claim 17, the recitation of “the second resection depth … based on the captured image of the patient’s femur in an unloaded position relative to the tibia and the captured image of the patient’s femur relative to the tibia responsive to the at least one directed force” seems to have no support in the originally filed disclosure; wherein at least [paras.5 – 7] of the publication of the current application, list three embodiments, sharing the requirement of a first image of the knee in an unloaded state and a second image of the knee joint in a loaded state to determine the resection depth. Applicant may provide support from the original disclosure for the requirements of the three elements to determine the resection depth, or amend the claim omitting the unsupported subject matter to overcome this rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 4 – 6, 8 – 13 and 15 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2/II.10-14, the recitation of “the resection depth determined based on three-dimensional model of the patient’s knee joint, a captured image of the patient’s femur in an unloaded position relative to the tibia and a captured image of the patient’s femur relative to the tibia responsive to the at least one directed force” render the claim unclear and vague, as for not specifying what is the correlation between the 3D model, the capture image of the unloaded position, and the captured image responsive to the at least one directed force to determine the resection depth, are they being relied on independently or in combination for determining the resection depth, and if in combination, how each of these images and the model being correlated to determine the resection depth, clarification is requested. For the sake of examination, the depth is understood as being determined based on any of the model or the captured images.
In claim 11, the recitation of “scaling the captured image … in the unloaded position … and the captured image … responsive to the at least one directed force … includes capturing the patient’s femur in the unloaded position relative to the tibia and capturing the image of the patient’s femur relative to the tibia responsive to the at least one directed force …”, makes the claim unclear and vague, as for not specifying how the step of scaling includes a step of capturing, and what is the correlation between the steps of capturing the patient’s femur in the unloaded position relative to the tibia and capturing the image of the patient’s femur relative to the tibia responsive to the at least one directed force … in claim 10, and the captured image of 
In claim 17, the recitation of “the second resection depth … based on the captured image of the patient’s femur in an unloaded position relative to the tibia and the captured image of the patient’s femur relative to the tibia responsive to the at least one directed force” render the claim unclear and vague, as for not specifying what is the correlation between the capture image of the unloaded position, and the captured image responsive to the at least one directed force to determine the resection depth, are they being relied on independently or in combination for determining the second resection depth, and if in combination, how each of these images being correlated to determine the resection depth, clarification is requested. For the sake of examination, the depth is understood as being determined based on any of the captured images.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2, 4 – 6, 8 – 9, 15 – 20 and 22 – 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hodorek et al. (US Pub. 2007/0066917 A1), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodorek et al. (US Pub. 2007/0066917 A1) in view of de la Barrera et al. (US Pub. 2007/0179626 A1).
Claim 2, Hodorek discloses a method of performing an arthroplasty procedure on a patient's knee joint [abstract, ¶2, ¶6 and Figs. 1 – 9], the knee joint including a portion of a femur and a portion of a tibia, the portion of the femur and the portion of the tibia corresponding to the same knee joint [Fig.2 and ¶25, wherein the knee has femur 36 and tibia 38], the method comprising: 
applying at least one directed force including a laterally directed force and/or a medially directed force to the patient's knee joint such that the patient's femur relative to the tibia is positioned in at least one of a varus state and a valgus state [¶32, surgeon may determine the desired correction for mechanical axis 37 to correct for varus and valgus defects. Surgeon manipulate the limb such that the anatomical structures cooperate to form a satisfactory and correct mechanical axis, as described in the reference to Hodorek et al. (US 2004/0102785 A1) / ASN#10/305,697, Figs. 1 – 2 and ¶56], the at least one directed force is physically applied [due to surgeon manipulation of limb to determine the desired correction to correct varus and valgus defects, wherein Fig.2 of Hodorek, shows lateral / varus load being applied to determine the angle of deformity]; and 
resecting a patient's femur according to a resection depth to form a physically resected femur for a femoral prosthesis [Fig.5 and ¶37 and ¶41, performing physical femoral cuts at a select depth], the resection depth determined based on a three-dimensional model of the patient's knee joint [¶37, three-dimensional model of the anatomical structure], a captured image of the patient's femur in an unloaded position relative to the tibia [¶37, image of the anatomical structure, Fig.1 shows the patient in supine / unloaded position] and a captured image of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint [¶32 and ¶33, Fig.2 of Hodorek shows a captured image of a lateral / varus 
Assuming that the Applicant does not agree with the interpretation that manipulation of the limb to correct varus and valgus defects differ from the claimed lateral or medial applied force. The office takes alternative interpretation in view of de la Barrera, which teaches that for evaluating the soft tissue, the surgeon will manipulate the knee joint by flexing the knee and press on either the lateral surface to apply a varus load or the medial surface to apply a valgus load, wherein the amount of laxity will have an impact on the selection of the implant and the location of the bone cuts [Fig.7 and ¶55].
Accordingly, a person of ordinary skill in the art at the time of the invention was made would have been motivated to manipulate the knee joint in the method of Hodorek by applying lateral and/or medial force on the knee joint and capturing image responsive to the applied force in view of de la Barrera. One would have been motivated to do so in order to assist in evaluating laxity of soft tissue surrounding the knee joint to determine a proper cut depth and a proper implant for restoring the alignment of the knee joint.
Claims 4 – 6, 8 – 9, 15 – 16 and 23 – 24, Hodorek alone or in combination with de la Barrera discloses the limitations of claim 2, as above, and further, Hodorek discloses (claim 4) wherein applying at least one directed force to the patient's knee joint comprises applying the at least one directed force to the patient's knee joint with the patient in an unloaded position (claim 5) further comprising capturing the patient's femur in the unloaded position relative to the tibia and capturing the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint to generate the captured image of the patient's femur in the unloaded position relative to the tibia and the captured image of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint [Fig.1, wherein the femur relative to the tibia being captured in unloaded position, and Fig.2 being generated and ¶32 and Figs. 1 – 2 to de la Barrera]; (claim 6) pre-operatively generating the three-dimensional model of the patient's knee joint [¶4 and ¶10], the three-dimensional model based on at least one of a MRI and CT image of the patient's knee joint [¶26]; (claim 8) measuring preoperatively at least a distance between at least a first tibial anatomic feature and a first femoral anatomic feature of the knee joint in both the three-dimensional model of the patient's knee joint and the captured image of the patient's femur in the unloaded position relative to the tibia and the captured image of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint; and determining the resection depth based on the preoperatively measured distance [¶37, ¶40, the alignment and spacing of femur 36 and tibia 38, as well as soft tissue balance, can be virtually evaluated, and femoral implant component 72 based on dimension matching the bone as well as filling the joint space to accommodate the gap provided by the soft tissue throughout the range of motion, and the cut plane 74 is located based on 3D model and image of the anatomical structures and the desired soft tissue balance and mechanical axis correction]; (claim 9) wherein measuring preoperatively at least the distance includes overlapping corresponding regions of one of the tibia and the femur in the three-dimensional model of the patient's knee joint, the (claim 15) using a computer [23] configured to: generate the three-dimensional model of the patient's knee [¶26]; receive rotation data corresponding to the captured image of the patient's femur in the unloaded position relative to the tibia and the captured image of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint [¶29 - ¶36]; and provide an output associated with the resection depth to enable resecting the patient's femur [¶37 - ¶38]; and wherein resecting the patient's femur according to the resection depth includes resecting the patient's femur using a cut guide configured to guide a cutting tool [¶43]; (claim 16) wherein: the resection depth to form the physically resected femur for a femoral prosthesis is further determined based a table [¶38, wherein a femoral component to which the resection depth is configured to correspond thereto is selected from a pre-stored library] and a first angle, a second angle, a first distance, a second distance, or a combination thereof [¶32-¶35, surgeon determine the desired correction for mechanical axis 37]; and the first angle, the second angle, the first distance, and the second distance are determined based on the captured image of the patient's femur in the unloaded position relative to a tibia and the captured image of the patient's femur relative to the tibia responsive to the at least one directive force applied to the patient's knee joint [¶40, wherein the alignment and spacing of femur and tibia, as well as soft tissue balance, can be virtually evaluated]; (claim 23) wherein: the resection depth is further determined based on at least one distance between at least a first femoral anatomic feature and a first tibial anatomic feature of the (claim 24) wherein the applying the at least one directed force includes a laterally directed force, a medially directed force, or a laterally directed force and a medially directed force to the patient's knee joint [¶32, surgeon may determine the desired correction for mechanical axis 37 to correct for varus and valgus defects. Surgeon manipulate the limb such that the anatomical structures cooperate to form a satisfactory and correct mechanical axis, as described in the reference to Hodorek et al. (US 2004/0102785 A1) / ASN#10/305,697, Figs. 1 – 2 and ¶56].
Claim 17, Hodorek discloses a method [abstract, ¶2, ¶6 and Figs. 1 – 9] comprising: 
determining a first resection depth in a patient's knee joint for a femoral prosthesis based on a three-dimensional model of the patient's knee joint generated by a computer [¶30 - ¶31 and ¶37, cut plane 74 is determined based on 3D model of knee joint], the three dimensional model of the patient's knee joint including a virtual femur portion and a virtual tibia portion [Fig.3 and ¶31, distal femur 46 and proximal tibia 60], the three-dimensional model comprising at least one image of a soft tissue surrounding the patient's knee joint [¶31 soft tissue surrounding knee joint]; 
applying at least one directed force including a laterally directed force and/or a medially directed force to the patient's knee joint to cause a patient's femur relative to a tibia to be  [¶32, surgeon may determine the desired correction for mechanical axis 37 to correct for varus and valgus defects. Surgeon manipulate the limb such that the anatomical structures cooperate to form a satisfactory and correct mechanical axis, as described in the reference to Hodorek et al. (US 2004/0102785 A1) / ASN#10/305,697, Figs. 1 – 2 and ¶56], the at least one directed force is physically applied [due to surgeon manipulation of limb to determine the desired correction to correct varus and valgus defects, wherein Fig.2 of Hodorek, shows lateral / varus load being applied to determine the angle of deformity]; 
generating a captured image of the patient's femur in an unloaded position relative to the tibia [¶37, image of the anatomical structure, Fig.1 shows the patient in supine / unloaded position] and a captured image of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint [¶32 - ¶33, image of the anatomical structure, Fig.1 shows the patient in supine / unloaded position]; and 
resecting the patient's femur according to a second resection depth to form a physically resected femur, the second resection depth different from the first resection depth and determined by an adjustment to the first resection depth by an amount based on the captured image of the patient's femur in the unloaded position relative to the tibia and the captured image of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint [¶6, ¶26, ¶38, ¶41, software 58 determining the position of the remaining femoral cuts required to position femoral implant component 72].  
Assuming that the Applicant does not agree with the interpretation that manipulation of the limb to correct varus and valgus defects differ from the claimed lateral or medial applied force. The office takes alternative interpretation in view of de la Barrera, which teaches that for 
Accordingly, a person of ordinary skill in the art at the time of the invention was made would have been motivated to manipulate the knee joint in the method of Hodorek by applying lateral and/or medial force on the knee joint and capturing image responsive to the applied force in view of de la Barrera. One would have been motivated to do so in order to assist in evaluating laxity of soft tissue surrounding the knee joint to determine a proper cut depth and a proper implant for restoring the alignment of the knee joint.
Claims 18 – 20 and 22, Hodorek alone or in combination with de la Barrera discloses the limitations of claim 17, as above, and further, Hodorek discloses (claim 18) receiving at least one of an MRI and CT image of the patient's knee joint [¶26 and ¶29]; and pre-operatively generating, by the computer, the three-dimensional model of the patient's knee joint based on the at least one of the MRI and CT image of the patient's knee joint [¶4, ¶10 and ¶26]; (claim 19) wherein the first resection depth is determined based on a surface contour of the virtual femur portion, a size of the virtual femur portion, a bone quality of the virtual femur portion, a surface contour of the virtual tibia portion, a size of the virtual tibia portion, a bone quality of the virtual tibia portion, anatomic axis of the virtual tibia portion, and intercondylar recess of the virtual tibia portion, an anatomic axis of the virtual tibia portion, an eminence of the virtual tibia portion, or a combination thereof, indicated by the three-dimensional model of the patient's knee joint [¶37]; (claim 20) determining a first preoperative measurement of at least a distance between at least a first tibial anatomic feature and a first femoral anatomic feature based on the (claim 22) wherein the first resection depth is further determined based on an average resection depth needed for a similarly situated patient with characteristics similar to those indicated by the three-dimensional model, and further comprising: determining the second resection depth to form the physically resected femur is further determined based a look-up table using a first angle, a second angle, a first distance, a second distance, or a combination thereof, wherein the first angle, the second angle, the first distance, and the second distance are determined based on the captured image of the patient's femur in the unloaded position relative to a the tibia and the captured image of the patient's femur relative to the tibia responsive to the at least one directive force applied to the patient's knee joint [¶37 - ¶40, the alignment and spacing of femur 36 and tibia 38, as well as soft tissue balance, can be virtually evaluated, and femoral implant component 72, which may be selected from a pre-stored library of femoral components models, is selected based on dimension matching the bone as well as filling the joint .  
Claims 10 – 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodorek et al. (US Pub. 2007/0066917 A1) alone, or alternatively, in view of de la Barrera et al. (US Pub. 2007/0179626 A1), as above, and further, in view of Otto et al. (US Pub. 2010/0076563 A1).
Hodorek alone or in combination with de la Barrera discloses the limitations of claim 8, as above, and further, Hodorek inherently discloses wherein a first size of an anatomic feature in the three-dimensional model of the patient's knee joint equals a second size of a corresponding anatomic feature in the captured image of the patient's femur relative to the tibia in the unloaded position and responsive to the at least one directed force applied to the knee joint [Figs. 2 and 5 – 6], and further discloses capturing the patient’s femur in the unloaded position relative to the tibia and capturing the image of the patient’s femur relative to the tibia responsive to the at least one directed force applied to the patient’s knee joint with at least one magnification marker [¶5, ¶25, ¶28 and ¶33, wherein markers are to be placed in contact with a portion of the anatomical structure].
Bojarski does not explicitly disclose scaling at least one of the three-dimensional model of the patient's knee joint, the captured image of the patient's femur relative to the tibia in the unloaded position and responsive to the at least one directed force applied to the patient’s knee joint.  
Otto teaches an analogous method [abstract and para.3] comprising a step of scaling three-dimensional model and images of anatomical structures [paras.62-70].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Hodorek alone, or alternatively in combination with de la Barrera and Otto, and scale the models and images of Hodorek alone, or alternatively in combination with de la Barrera in view of Otto. One would have been motivated to do so in order to facilitate aligning the models and images with respect to a standard reference frame and scale [Otto, para.69] to facilitate the preoperative characterization of an individual patient’s biomechanical function in preparation of implanting a prosthesis.
Claims 12 – 13 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodorek et al. (US Pub. 2007/0066917 A1) alone, or alternatively, in view of de la Barrera et al. (US Pub. 2007/0179626 A1), as above, and further, in view of Bojarski et al. (US Pub. 2011/0029093 A1).
Hodorek alone or in combination with de la Barrera discloses the limitations of claims 8 and 17, as above, and further, Hodorek discloses the use of cutting guide for resecting the anatomical structure at selected cut planes [Fig.5, ¶37 and ¶43]. 
Hodorek alone or in combination with de la Barrera does not explicitly disclose designing preoperatively a digital model of a patient-specific cut guide that is contoured three-dimensionally to fit against the femur and is configured to guide a cutting tool to the resection depth / second resection; fabricating the patient-specific cut guide using the digital model; and wherein resecting the patient's femur comprises resecting the patient's femur using the patient-specific cut guide [paras.327 – 329, 757 and 828, wherein a patient specific surgical tool being designed; and wherein the patient specific guide directs the clinician resecting the bone/femur]; and wherein fabricating the patient-specific cut guide comprises using one of casting/molding 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Hodorek alone, or alternatively in combination with de la Barrera and Bojareski, and design and fabricate the guide of Hodorek alone, or alternatively in combination with de la Barrera as a patient specific guide in view Bojarski. One would have been motivated to do so in order for the surgeon to achieve more accurate placement of the guides that negatively matches the anatomical structure, to minimize the amount of resected bone when making predetermined resection cuts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775